Arnold, J.,
delivered the opinion of the court.
Thére is testimony to the effect that after he had voluntarily appeared before appellant, as mayor of the town of Hazlehurst, appellee insisted or consented that the question of his violating the ordinances of the town should be at once disposed of, and that for this purpose he waived affidavit being made and warrant being issued. The legal effect of this evidence, if credited by the jury, should have been submitted to them on proper instructions from the court, as appellant sought to do. If this testimony was true, it established a complete defense to the action. For a purely private injury one cannot maintain a suit when he has consented to the act which produced the injury. The maxim, volenti non fit *338injuria, applies and controls in such case. Broom’s Leg. Max. 268; 1 Whart. Cr. L., § 751b; Cooley on Torts 163; Ill. Cent R. R. Co. v. Allen, 39 Ill. 205; Pillow v. Bushnell, 5 Barb. 156.

Reversed.